Citation Nr: 9908678	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
hand.

2. Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 through 
December 1956.  His awards and decorations included the 
Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  It is clear from the veteran's statements, including 
his notice of disagreement and substantive appeal, that he is 
seeking service connection for a right hand scar and right 
carpal tunnel syndrome on the basis that they were caused by 
a service injury of his right hand.  Although the right hand 
issue was framed in the statement of the case as entitlement 
to service connection for a scar of the right hand, the 
statement of the case does address the issue of entitlement 
to service connection for right carpal tunnel syndrome.  
Therefore, the Board will address both of these issues.


FINDINGS OF FACT

1.  Any scar of the veteran's right hand is not shown to be 
due to service.

2.  The claims of entitlement to service connection for right 
carpal tunnel syndrome and left foot disability are not 
plausible.


CONCLUSIONS OF LAW

1.  A scar of the right hand is not due to an injury or 
disease incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claims of entitlement to service connection for right 
carpal tunnel syndrome and left foot disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For certain disabilities, such as organic disease of 
the nervous system, service incurrence may be presumed if the 
disability is shown to a degree of 10 percent within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, has he submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
plausible.  If he has not, VA has no duty to assist in the 
development of the claims.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has said repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit at 92; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The Court has stated that the quality and quantity of the 
evidence required to meet the statutory burden depends upon 
the issue presented by the claim. Grottveit at 92-93.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.  

Further, in order for a claim to be well grounded, there must 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

I. Right Hand Scar and Right Carpal Tunnel Syndrome

The service medical records show that in September 1955, the 
veteran sustained a laceration of the right palm, after he 
was reportedly attacked by a knife-wielding assailant.  The 
wound was cleaned and a dry dressing was applied.  
Thereafter, the veteran was referred to the emergency room.

In October 1955, the veteran sustained a puncture wound of 
the right index finger which was caused by a piece of cable.  
It was treated with Peroxide and a dry dressing, and the 
veteran was given a tetanus shot.

The report of the veteran's October 1956 service separation 
examination shows that his upper extremities and skin were 
normal and that he had no identifying body marks, scars, or 
tattoos.

Medical records from Good Samaritan Hospital, Dayton, Ohio, 
dated from December 1988 through February 1989, show that the 
veteran was treated for right carpal tunnel syndrome, 
confirmed by electromyography (EMG) and nerve conduction 
studies, and that he underwent right carpal tunnel release.

In January 1989, Donald P. Sickler, M.D., reported that the 
veteran had a six week history of numbness of the right hand.  
In August 1997, Dr. Sickler confirmed that he had initially 
evaluated the veteran in January 1989 and that the veteran 
had complained of numbness and intermittent weakness of the 
right hand.  The veteran also reported a long history of 
intermittent paresthesia in both hands, when driving or when 
holding a book or newspaper, etc.  Diagnostic studies 
reportedly showed C7 radiculopathy and right carpal tunnel 
syndrome, which Dr. Sickler reported were separate diagnoses.  
He noted that the carpal tunnel syndrome was of longstanding 
duration and had become progressively worse with time.

Records from Douglas P. Longsecker, M.D., dated in May 1990, 
show that he treated the veteran for a painful right wrist.

In September 1992, the veteran had a hearing at the RO on the 
issue of entitlement to service connection for right knee 
disability.  He testified that he had applied for workman's 
compensation, after he had cut the tendons of his right hand 
on a grinding wheel.

The veteran claims that he required sutures for the September 
1955 laceration and that he has a residual scar from this 
injury.  The presence of a scar at the site of an injury is a 
matter susceptible to lay observation.  Therefore, the Board 
has found the claim for service connection for a right hand 
scar to be well grounded.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
this claim has been obtained.  In this regard, the Board 
notes that it has determined that a VA examination to 
determine if the veteran has a right hand scar due to service 
is not needed since any VA medical opinion linking a current 
scar of the veteran's right hand to service would necessarily 
be based in part upon history provided by the veteran and 
would, in the Board's opinion, be of lesser probative value 
than the medical records prepared contemporaneous to service.  

Service medical records do not show that the laceration of 
the palm of the veteran's right hand was sutured.  Moreover, 
the report of examination for separation indicates that no 
right hand scar was found.  In fact, there is no medical 
evidence of a scar of the veteran's right hand.  While the 
veteran may currently have a scar of his right hand, there is 
no evidence corroborating his contention that the scar 
developed as a result of a service injury.  The veteran's 
current statements have been provided for compensation 
purposes and are based upon recollection of events occurring 
approximately 40 years earlier.  In the Board's opinion, the 
veteran's current statements are of lesser probative value 
than the medical records prepared contemporaneous to service 
showing that no sutures were required and that no residual 
scar was found.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim.  

With respect to the claim for service connection for right 
carpal tunnel syndrome, the Board notes that there is no 
medical evidence suggesting that this disability was present 
in service or until many years thereafter, or suggesting that 
the disability is etiologically related to service.  The 
evidence supportive of this claim is limited to the veteran's 
own statements.  While the veteran is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board must conclude that the claim of 
entitlement to service connection for right carpal tunnel 
syndrome is not well grounded.

II. Left Foot Disability

The veteran's service medical records show that in July 1955, 
he was seen for pain of the left foot.  A callous was noted.  
The report of his service separation examination shows that 
his feet were found to be normal.  The claims folder contains 
no post-service medical evidence of disability of the left 
foot.  Since there is no competent evidence of current 
disability of the left foot, this claim is not well grounded. 


ORDER

Entitlement to service connection for a right hand scar is 
denied.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to service connection for left foot disability is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

- 2 -


- 1 -


